Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits in response to the applicant's communication filed on 08/31/2021.  Claim 1-27 are pending.  Claims 1-3, 6-7, 9-10, 12, 14-15, 17-18, 20, 22-23 have been amended.  Claims 25-27 are new.  
Notes:  
2.	Independent claims 1, 9, 17 and 25 as a whole include a combination of limitations (similar limitations that are in patent 10,861,037 B1) that defines over prior art of record.  A terminal disclaimer has been filed and approved on 08/31/2021 for the double patenting.  However, claims 1-27 have been rejected under 101 below.    
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1-27) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claims 1 and 25 (Step 2A, Prong I): is directed to multiple abstract including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Independent claim 1 (Step 2A, Prong I):  Limitations 3-6 and part of limitation 7 of identify one or more loot score events, wherein identifying the one or more loot score events comprises: inputting the behavior data into a learning model to identify, from the behavior data, the one or more loot score events; and receiving, from the learning model, information indicating the one or more loot score events (part of limitation 3); update, based on the one or more loot score events, a loot score associated with the user account (limitation 4); based on receiving a selection, associated with the user account, of a first common item from the item database, generate a random probability value using a random probability generator (limitation 5); generate an updated probability value based on the random probability value and the loot score (limitation 6); and  cause, based on a comparison of the updated probability value loot score with an acquisition value of a rarer version of the first common item (part of limitation 7) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
In addition, claim 1, part of step 5 of “based on receiving a selection, associated with the user, of a first common item” and part of step 7 “comparison of the updated random probability value with an acquisition value of a rarer version of the common item” mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating the received user selection in order to associate a common item with the user.  Further, the human being can observing/evaluating/comparing the updated random probability value with an acquisition value of a rarer version of the common item in order to determine if the user is qualified for the rarer version of the common item.  
Independent claim 25, Step 2A (Prong I):  Claim 25, part of limitation 5, limitations 6-7 and part of limitation 8 of generate a loot score for the user account based on one or more events in the viewing history (part of limitation 5); based on receiving a selection, associated with the user account, of a first common item from the item record, to generate a random probability value associated with the selection (limitation 6); generate an updated probability value based on the random probability value and the loot score (limitation 7); and generate, based the updated probability value satisfying an acquisition value of a rarer version of the first common item (part of limitation 8) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including following rules or instructions).            
Claim 25, part of limitation 5, part of limitation 6, limitation 7 and part of limitation 8 of generate a loot score for the user account based on one or more events in the viewing history (part of limitation 5); based on receiving a selection, associated with the user account, of a first common item to generate a random probability value associated with the section (limitation 6); generate an updated probability value based on the random probability value and the loot score (limitation 7); and generate, based on the updated probability value satisfying an acquisition value of a rarer version of the first common item (part of limitation 8) also fall within the abstract “Mental Processes” grouping of abstract ideas since these limitations cover performance of the limitations in the mind.  For example, a human being can observing/evaluating one or more events in the viewing history of the user in order to generate a loot score for the user account.  Next, the human being can observing/evaluating the received user selection in order to associate a common item with the user and to generate a random probability value associated with the selection.  Also, the human being can observing/evaluating the random probability value and the loot score in order generate an updated probability value.   Further, the human being can observing/evaluating/comparing the updated random probability value with an acquisition value of a rarer version of the common item in order to determine if the user is qualified for the rarer version of the common item.
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above in step 2A (Prong I). This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a gaming server, a loot server comprising one or more processors; and memory storing instructions, that when executed by the one or more processors….; a machine learning model, an item database) to perform abstract steps/limitations 3-7 mentioned above. The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a gaming server, a loot server comprising one or more processors; and memory storing instructions, that when executed by the one or more processors….; a machine learning model, an item database).  Further, limitation 1 of “maintain an item database comprising……” is merely storing data/storing information, which is considered as “insignificantly extra solution activity”; thus is not significantly more than the identified abstract idea.  Next, step/limitation 2 of “receive behavior data……..” via a generic computer (e.g., one or more processor of a loot server) is merely receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Also, the additional elements in limitation/step 2 of “a social media server, a retailer server, a sport streaming server, and a content server” are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus are not significantly more than the identified abstract idea. Further, the last step/limitation 7 of “cause….., a display of user interface indicating that the rarer version of the common item is available to the user account” is merely displaying data/transmitting data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   a gaming server, a loot server comprising one or more processors; and memory storing instructions, that when executed by the one or more processors….; a machine learning model, an item database) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 25, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above in step 2A (Prong I). This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one or more processors; memory storing instruction executed by the one or more processors….; a boost monitor process comprises a content server monitor process; a random number generator associated with the one or more processors, a database) to perform abstract steps/limitations 5-8 mentioned above. The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., one or more processors; memory storing instruction executed by the one or more processors….; a boost monitor process comprises a content server monitor process; a random number generator associated with the one or more processors, a database).  Further, limitations 1, 2 and part of limitation 5 of “maintain an item database comprising……” (limitation 1), “maintain a loot boost database…..” (limitation 2); and “send the loot score to a user loot score database” (part of limitation 5) are merely storing data/storing information, which are considered as “insignificantly extra solution activity”; thus are not significantly more than the identified abstract idea.  Next, step/limitation 4 of “cause a content server to send, to the content server monitor process, a viewing history associated with a user account” is merely receiving data/gathering data by the content server monitor process of the one or more processors, which is considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Also, the additional element in step/limitation 4 of “a content server” is merely the source, where information is being received from, which is considered as general linking to technological environment; thus is not significantly more than the identified abstract idea. Further, part of last step/limitation 8 of “generate a video signals a display of user interface indicating that the rarer version of the common item is available to the user account” is merely displaying data/transmitting data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer component (i.e., one or more processors; memory storing instruction executed by the one or more processors….; a boost monitor process comprises a content server monitor process; a random number generator associated with the one or more processors, a database) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional element in claim 1 (i.e., a gaming server, a loot server comprising one or more processors; and memory storing instructions, that when executed by the one or more processors….; a machine learning model, an item database) is/are recited at a high level of generality and/or are recited as performing generic computer functions and other machinery functions routinely used in the computer applications that apply/perform the identified abstract idea(s); thus it is/they are not significantly more than the identified abstract idea. Further, limitation 1 of “maintain an item database comprising……” is merely storing data/storing information, which is considered as “insignificantly extra solution activity”; thus is not significantly more than the identified abstract idea.  Next, step/limitation 2 of “receive behavior data……..” via a generic computer (e.g., one or more processor of a loot server) is merely receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Also, the additional elements in limitation/step 2 of “a social media server, a retailer server, a sport streaming server, and a content server) are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus are not significantly more than the identified abstract idea. Further, the last step/limitation 7 of “cause….., a display of user interface indicating that the rarer version of the common item is available to the user account” is merely displaying data/transmitting data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  
When reevaluating the additional elements/additional steps/limitations 1 and 2 of “maintain an item database comprising…..” (limitation 1); “receive behavior data….” (limitation 2) , and limitation 7 of “cause…., display……” mentioned above, these steps/additional elements are also well-understood, routine and conventional activities.  The use of generic computer to store information, transmit/send information and receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity 
Independent claim 25 (step 2B):  The additional element in claim 1 (i.e., one or more processors; memory storing instruction executed by the one or more processors….; a boost monitor process comprises a content server monitor process; a random number generator associated with the one or more processors, a database) is/are recited at a high level of generality and/or are recited as performing generic computer functions and other machinery functions routinely used in the computer applications that apply/perform the identified abstract idea(s); thus it is/they are not significantly more than the identified abstract idea. Further, limitations 1, 2 and part of limitation 5 of “maintain an item database comprising……” (limitation 1), “maintain a loot boost database…..” (limitation 2); and “send the loot score to a user loot score database” (part of limitation 5) are merely storing data/storing information, which are considered as “insignificantly extra solution activity”; thus are not significantly more than the identified abstract idea.  Next, step/limitation 4 of “cause a content server to send, to the content server monitor process, a viewing history associated with a user account” is merely receiving data/gathering data by the content server monitor process of the one or more processors, which is considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea(s).  Also, the additional element in step/limitation 4 of “a content server” is merely the source, where information is being part of last step/limitation 8 of “generate a video signals a display of user interface indicating that the rarer version of the common item is available to the user account” is merely displaying data/transmitting data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  
When reevaluating the additional elements/additional steps/limitations 1, 2, 4, part of limitation 5 and part of limitation 8 mentioned above of “maintain an item database comprising……” (limitation 1), “maintain a loot boost database…..” (limitation 2); cause a content server to send, to the content server monitor process, a viewing history associated with a user account” (limitation 4); “send the loot score to a user loot score database” (part of limitation 5); and “generate a video signals a display of user interface indicating that the rarer version of the common item is available to the user account” (part of limitation 8), these steps/additional elements are also well-understood, routine and conventional activities.  The use of generic computer to store information, transmit/send information and receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claims 9 and 17: Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, one or more on-transitory computer readable 9 and a method claim 17 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons/similar reasons as the method claim(s) 1. The components (i.e. one or more non-transitory computer readable media storing computer executable instructions…; a social media server, a retailer server, a sport streaming server, and a content server; a machine learning model, an item database, a user interface) described in independent claims 9 and 7 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.
Dependent claims 2-8, 10-16, 18-24 and 26-27 are merely add further details of the abstract steps/elements recited in claims 1, 9, 17 and 25, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a claims 2-8, 10-16, 18-24 and 26-27 are also non-statutory subject matter. 
Response to Applicant’s Remarks
4.	On page 14, Applicant asserted: “As discussed during the interview, independent claim 1 has been amended to update the “receive behavior data” step to recite that the behavior data comprises “social media behavior data from at least one social media server, purchase history data from at least one retail server, streaming live match participation data from at least one sport streaming server, gaming behavior data from the gaming server, and content viewing history data from at least a content server.” Applicant respectfully submits that the claim, as a whole, is eligible for patent protection in that it is claiming a very particular, and multi-faceted, practical application that cannot practically be performed in the human mind”.
	The Office’s response:  However, the Office respectfully submits that even though the Applicant has amended the claim 1 as indicated above, the claim 1 as a whole is still directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as pointed it out above under 101 rejection.  Please notes that claim 1 only positively recite “a gamming server” and “a loot server” and all positively recited functions in the claim 1 mainly is performed by “the loot server”.  As indicated above under the 101 rejection, all other servers such as “a social media server, a retailer server, a sport streaming server, and a content server” are not positively recited in the claim.  They are merely the sources, where information is being received from, which are considered as general linking to technological environment; thus are not significantly more than the identified abstract idea.
case 16/580,641 (now patent US 10,861,037 B1), the claims as a whole include a combination of limitation that has been found as significantly more because both part of gaming environment (e.g., a gamming server and a loot server) and part of not gaming environment (e.g., a social media server, a retailer server, a sport streaming server, and a content server) are positively recited.  Specifically, part of not gaming environment (e.g., a social media server, a retailer server, a sport streaming server, and a content server) are positively recited as transmitting user behavior data (that each of these servers collected) to “the loot server” and these data are input into a machine model to determine one or more loot score events for the user.  Unlike the patent US 10,861,037 B1, the claimed invention (e.g., claim 1) only positively recites part of gaming environment (e.g., a gamming server and a loot server) and when combined these additional limitations with other limitations in the claim, the Office respectfully submits that claim 1 (the same hold true for claims 9 and 17) as a whole is still directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
5.	On page 14, Applicant further asserted:  “New independent claim 25 recites some similar language as claim 1, but with some differences based on Examiner Nguyen’s suggestion in the interview. In particular, the claim recites more of the interplay between the processes and elements shown, for example, in Fig. 19. Applicant appreciates the helpful suggestion, and submits that the new claim is also eligible for protection. New dependent claims 26-27 add additional features that even further demonstrate the concrete, practical features being claimed”.
	The Office’s response: However, during the interview, one of the options Examiner Nguyen suggested to Applicants was to amend the claim to recite how user behavior is/are monitored/tracked and collected prior to being input into the machine learning model to learn user behavior.  For example, Examiner Nguyen suggested Applicants to look at Figures 15-16 especially fig. 15 paras 0155-0158 that teaches monitor user behavior by monitoring the live video streams, the players in the video streams and/or the viewers of the live match and then the user behavior then are analyzed and learned by the machine learning model (e.g., objects depicted in video streams by the machine learning-based models may be determined based on an analysis of the video frames. Each object may have a corresponding search model, which may be used to track objects motions frame-to-frame. The machine learning-based models may be configured to determine the classes of the objects and generate semantic representations of the objects. For example, in a live game event of a soccer match, the machine learning-based models may be able to identify the various players, the ball and the goal posts. The machine learning-based models may also be able to identify specific events or behaviors in the video streams, such as a certain player scoring a goal……).  
	However, in the new claim 25, Applicant does not specifically recites how the user behavior is monitored/tracked and collected.  Even though “one or more processors” in claim 25 seems to include “a boost monitor process that comprises a content server monitor process”, the boost monitor process is merely used as a tool to receive information (e.g., a viewing history associated with a user account) from a content server, and merely used as a tool to generate a loot score for the user account based on one or more event in the viewing history.  As can been seen, there is no specific indication of how the user behavior is monitored/tracked and collected.  Please also notes that “a content server” in claim 25 is not positively recited.  It is merely a source, where information (e.g., a viewing history associated with a user account) is being received; thus it is considered as general link to technological environment; thus it is not significantly more than the identified abstract idea.  Please see details of 101 rejection above.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681